DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 7, 8, 10-12, 18, 29, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ladd et al. (US 2009/0121940 A1, hereinafter Ladd) in view of Marshall (US 2013/0229303 A1).

Regarding claims1 and 12, Ladd discloses a method for determining a position of a device and a device (Abstract, remote receiver), the device comprising: 
a memory (paragraph 26, the remote receiver stores saved time-tagged data, which would require memory); 
a receiver configured to receive two or more electromagnetic signals (paragraph 26, “The remote receiver 22i is similarly saving and time tagging samples of the broadcast signals of opportunity with the time of receipt”, and in order to receive the signals of opportunity, the remote receiver would include a receiver), wherein each electromagnetic signal is provided from a separate fixed terrestrial or geostationary source (paragraphs 17 and 19, he locations of the SOP transmitters are known, wherein SOP transmitters include geo-stationary communication satellites); and 
a processor (the remote receiver would inherently include a processor configured to perform processes disclosed) configured to: 
determine a position of the source of each electromagnetic signal (paragraph 32, location such as coordinates of SOP transmitter is determined for calculation of ranges); and 

Ladd does not disclose each electromagnetic signal comprises timing information, retrieve, from the memory, synchronization information defining at least one offset between the timing information contained in the electromagnetic signals, and determine the position of the device based on the timing information of each electromagnetic signal, the synchronization information.
In an analogous art, Marshall discloses a method and apparatus for determining position of a receiver device based on signals of opportunity (paragraph 1), wherein “some signals of opportunity may incorporate an explicit time stamp, indicating the time instant (as determined at the transmitter) when the corresponding part of the signal was transmitted” (paragraph 16). Marshall discloses a SoOp receiver of an electronic device receives a first instance of a synchronization portion of signal of opportunity and receives at an unknown position a second instance of the synchronization portion, and a local clock is operable to measure time difference (offset) between the two reception events (paragraphs 140-141), Marshall further discloses signals information can be stored for later processing (i.e., offset information can be retrieved from memory) with advantage of reducing device complexity; reducing cost; reducing power consumption, and/or increasing battery life (paragraph 156). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include timing information of Marshall for the signals of opportunity of Ladd and to retrieve stored information from memory as disclosed by Marshall in order to allow position information to be processed at a later time to conserve power resources of the remote receiver.



Regarding claims 8 and 19, Ladd in view of Marshall further discloses determining the position of the source of each electromagnetic signal comprises: identifying, within each received electromagnetic signal, an indication of the position of the source of the received electromagnetic signal (see Ladd, paragraph 27, particular bit of conversation in the signal received).

Regarding claims 10 and 21, Ladd in view of Marshall further discloses the two or more electromagnetic signals comprise at least one of: radio time signals, television signals, radio signals, ad-hoc signals, navigational aids, or non-directional beacons (see Ladd, paragraph 17).

Regarding claim 11, Ladd in view of Marshall further discloses broadcasting one or more signals comprising timing information from one or more ad- hoc transmitters at one or more of: at least one fixed terrestrial position, at least one fixed geostationary position, or at least one known moving position; wherein the two or more electromagnetic signals comprise the one or 

Regarding claim 22, Ladd discloses a system (Abstract) comprising: 
a device (Abstract, remote receiver) comprising: 
a memory (paragraph 26, the remote receiver stores saved time-tagged data, which would require memory); 
a receiver configured to receive two or more electromagnetic signals (paragraph 26, “The remote receiver 22i is similarly saving and time tagging samples of the broadcast signals of opportunity with the time of receipt”, and in order to receive the signals of opportunity, the remote receiver would include a receiver), wherein each electromagnetic signal is provided from a separate fixed terrestrial or geostationary source (paragraphs 17 and 19, he locations of the SOP transmitters are known, wherein SOP transmitters include geo-stationary communication satellites); and 
a processor (the remote receiver would inherently include a processor configured to perform processes disclosed) configured to: 
determine a position of the source of each electromagnetic signal (paragraph 32, location such as coordinates of SOP transmitter is determined for calculation of ranges); and 
determine the position of the device based on the position of each signal source (paragraph 34); and 

	Ladd does not disclose each electromagnetic signal comprises timing information, retrieve, from the memory, synchronization information defining at least one offset between the timing information contained in the electromagnetic signals, and determine the position of the device based on the timing information of each electromagnetic signal, the synchronization information.
In an analogous art, Marshall discloses a method and apparatus for determining position of a receiver device based on signals of opportunity (paragraph 1), wherein “some signals of opportunity may incorporate an explicit time stamp, indicating the time instant (as determined at the transmitter) when the corresponding part of the signal was transmitted” (paragraph 16). Marshall discloses a SoOp receiver of an electronic device receives a first instance of a synchronization portion of signal of opportunity and receives at an unknown position a second instance of the synchronization portion, and a local clock is operable to measure time difference (offset) between the two reception events (paragraphs 140-141), Marshall further discloses signals information can be stored for later processing (i.e., offset information can be retrieved from memory) with advantage of reducing device complexity; reducing cost; reducing power consumption, and/or increasing battery life (paragraph 156). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include timing information of Marshall for the signals of opportunity of Ladd and to retrieve stored information from memory as disclosed by Marshall in order to allow position information to be processed at a later time to conserve power resources of the remote receiver.
s 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ladd in view of Marshall as applied to claims 1 and 12 above, and further in view of Agrawal et al. (US 2017/0078851 A1, hereinafter Agrawal).

	Regarding claims 9 and 20, Ladd in view of Marshall discloses the limitations of claims 1 and 12 as applied above. Ladd and Marshall do not expressly disclose determining the position of the device comprises performing trilateration or multilateration.
In an analogous art, Agrawal discloses a mobile device is configured to determine position by trilateration based on measurements of signals from different transmitters (paragraph 39). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize measurements of the signals of opportunity as disclosed by Ladd in view of Marshall to position the remote receiver via trilateration as disclosed by Agrawal to utilize a known technique for positioning to achieve a known result.

Allowable Subject Matter
Claims 2-6 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Gao et al. (US 2016/0088429 A1) discloses indicated signal time-of-arrival may be corrected or adjusted based on the stored group delay offset value. The signal time-of-flight may be determined from the known location of the femto base station and a known location of the macro base station (paragraph 50).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DANIEL LAI/Primary Examiner, Art Unit 2645